EXHIBIT 10.1 EXECUTION VERSION SHARE SALE AND TRANSFER AGREEMENT ENTERED INTO BY AND BETWEEN BWIN.PARTY SERVICES (AUSTRIA) GMBH Marxergasse1B / Untere Viaduktgasse4, 1030 Vienna AUSTRIA AS SELLER AND SHUFFLE MASTER INTERNATIONAL, INC. 1106 Palms Airport Drive, Las Vegas, Nevada 89119 AS PURCHASER DATED March 52012 -1- Table of Contents 1. Interpretation 6 Definitions 6 1.2 Schedules 18 Information 19 1.4 Headings 19 1.5 Knowledge 19 2. SALE AND TRANSFER OF SHARES 19 3. CONSIDERATION, SECURED FUNDING 20 3.1 Purchase Price 20 3.2 Purchase Price Adjustment 21 3.3 Default Interest 28 3.4 No Right to Set-Off 28 3.5 Parent Guarantees 28 3.6 Network Security Deposits 28 4. WARRANTIES OF SELLER 29 5. GENERAL MATTERS RELATING TO WARRANTIES and covenants 29 General 29 5.2 Specific Other Aspects of Claims 32 5.3 No Double Remedies 36 6. WARRANTIES OF PURCHASER 36 6.1 Due incorporation 36 6.2 Authority 36 6.3 No violation 37 6.4 Funding 37 6.5 No antitrust clearances 37 6.6 Expiration 37 7. CONDITIONS PRECEDENT TO CLOSING 38 7.1 Conditions Precedent 38 7.2 Long-Stop Date 42 7.3 Efforts to Fulfil the Conditions Precedent 42 8. PRE-CLOSING COVENANTS 43 8.1 Conduct 43 8.2 Regulatory Filings; Other Actions 46 -2- 8.3 Advice of Changes 48 8.4 Continued Access to Information 49 8.5 No Other Negotiations 49 8.6 Tax Matters 50 9. CLOSING 51 9.1 Closing Date 51 9.2 Documents to be executed or delivered and actions to be taken 51 9.3 Right to Rescind 55 10. Post-Closing Covenants 58 10.1 Exoneration 58 10.2 Post-Closing Measures 58 10.3 Patent License Agreement 58 10.4 Restrictions on Use of Business Customer Data 58 11. ANNOUNCEMENTS 60 12. PAYMENTS, COSTS AND EXPENSES 60 12.1 Costs of agreement 60 12.2 Costs of transaction 60 13. GOVERNING LAW 61 14. ARBITRATION 61 14.1 Arbitration agreement 61 14.2 Exceptions from venue 61 14.3 Scope of arbitration clause 61 14.4 Costs of arbitration 61 14.5 Specific performance, injunctive relief 62 14.6 Applicable law 62 15. MISCELLANEOUS 62 15.1 Amendments 62 15.2 No assignment 62 15.3 Nomination right 62 15.4 Severability 63 15.5 Entire agreement 63 15.6 Notices 64 -3- List of Schedules Schedule1.1-B
